Citation Nr: 0728858	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
disability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which awarded a 10 percent rating for the 
veteran's left knee disability.  

The Board notes that the veteran was originally granted 
service connection for synovitis of the left knee in July 
1967.  At that time, he was awarded a noncompensable rating 
for this disability.  The RO later recharacterized the 
disability as minimal laxity of the medial collateral 
ligament of the left knee without arthritic changes, and 
again recharacterized it as degenerative joint disease of the 
left knee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently diagnosed as having degenerative 
joint disease of the left knee.

3.  The veteran maintains a 0 to 120 degree range of motion 
in his left knee.

4.  The veteran is currently diagnosed as having minimal 
laxity of the medial collateral ligament of the left knee 
without arthritic changes.





CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee, formerly rated 
as synovitis, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a Diagnostic 
Codes 5003, 5020, 5260, 5261 (2006).

2.  Criteria for a separate 10 percent rating for minimal 
laxity of the medial collateral ligament of the left knee 
without arthritic changes have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2002 and December 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim for an increased rating, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the April 2002 VCAA notice was given prior to the 
appealed AOJ decision, dated in June 2002.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran requests an increased rating for his knee 
condition that is currently rated as 10 percent disabling.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In the case of a knee 
disability, however, arthritis and instability of the knee 
may be rated separately.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997).

Diagnostic Code 5020 is considered when a veteran has 
synovitis and this diagnostic code directs the use of rating 
criteria found at Diagnostic Code 5003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5020.  Specifically, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 
20 percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 
5261, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260-61.  Diagnostic Code 5260 allows for assignment of a 
noncompensable evaluation when there is evidence of flexion 
limited to 60 degrees and assignment of a 10 percent rating 
when there is evidence of flexion limited to 45 degrees.  
Higher ratings are assigned for more limited flexion.  
Diagnostic Code 5261 provides for assignment of a 
noncompensable rating for extension limited to 5 degrees, 
assignment of a 10 percent rating assigned for extension 
limited to 10 degrees, and assignment of a 20 percent rating 
for extension limited to 15 degrees.  Higher ratings are 
assigned for more limited extension.  

Diagnostic Code 5257 provides compensation for disability due 
to subluxation or instability of the knee.  Slight recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling.  Moderate subluxation or lateral instability is 
rated as 20 percent disabling and severe subluxation or 
lateral instability is rated as 30 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

While in service, the veteran fell from a ladder, injuring 
his left knee.  He was subsequently discharged from service 
due to this injury.  In July 1967, service connection was 
granted for the veteran's synovitis and he was awarded a 
noncompensable rating.  In January 1995, the veteran sought 
an increased rating for his service-connected synovitis.  In 
April 1995, the claim was denied because the veteran failed 
to submit evidence that his synovitis had worsened since 
1967.  In March 2002, the veteran again requested an 
increased rating for his service-connected synovitis, and was 
awarded a 10 percent rating in June 2002.

In May 2002, the veteran underwent a VA Internal Medicine 
Examination.  The veteran advised the physician that he 
experienced constant left-knee pain and the pain worsened 
when he would squat down.  The veteran noted that his pain 
level was low in the morning, but it increased throughout the 
day.  He related experiencing "pain, stiffness, swelling, 
inflammation, instability, locking sensation, fatigue and 
lack of endurance."  He also complained of his left knee 
giving way or buckling.  The physician noted that the 
veteran's flexion in his left knee was 60 degrees and his 
extension was at 0.  The physician indicated that the 
veteran's range of motion was "additionally limited by pain, 
weakness, lack of endurance" and noted that the veteran also 
walked with an antalgic limp.  He stated that the veteran did 
not have "any constitutional sign of arthritis."  The 
physician confirmed the synovitis diagnosis and further 
diagnosed the veteran as having chronic knee strain.  The 
physician also noted that the decreased range of motion could 
be related to the possibility of the veteran having left knee 
degenerative disease.

In June 2002, the veteran underwent VA treatment for his left 
knee condition.  The treatment note indicated that the 
veteran had "left knee crepitus, limited flexion, pai[n]ful 
streight [sic] leg on medial aspect of joint, very painful 
medial knee joint.  No redness, some effusion."  

In a June 2002 rating decision, the RO increased the 
veteran's rating for synovitis from noncompensable to a 10-
percent rating, effective March 22, 2002.  The RO granted the 
increased based upon the veteran's assertions that his left 
knee was constantly painful and it sometimes gave way or 
buckled.

In May 2003, the veteran filed a notice of disagreement for 
the evaluation of his knee disability at 10-percent 
disabling.  

In January 2004, the veteran underwent another VA 
examination.  The veteran advised that he was able to stand 
for three hours at a time and could walk approximately a half 
block.  The veteran related that he had been using a knee 
brace for one and a half years prior to the examination.  The 
physician noted that x-rays revealed the left knee as normal 
regarding narrowing or degenerative changes, but indicated 
that the veteran had "an area on the medial aspect of the 
femoral condyle which probably represents an old avulsion 
fracture off the medial femoral condyle from the common 
attachment of the medial collateral ligament."  The 
physician found that the veteran's range of motion in his 
left knee was 0 to 135, and there was no effusion and no 
instability.  He diagnosed the veteran as having "minimal 
laxity of the medial collateral ligament without arthritic 
changes," of the left knee, and opined that it was as likely 
as not related to his in-service knee injury.  

Following the January 2004 VA examination, the RO issued a 
Supplemental Statement of the Case noting that "[e]valuation 
of minimal laxity of the medial collateral ligament without 
arthritic changes, left knee (formerly rated as synovitis, 
left knee), currently evaluated as 10 percent disabling, is 
continued." 

In April 2007, the veteran underwent another VA examination.  
The veteran advised that he had constant left knee pain and 
it ranged from a 1 or 2 to a 10 on a pain scale of 1-10, with 
10 being the most severe pain.  He indicated that he could 
stand for approximately one hour before his left knee began 
to hurt, but that he had significant pain if he was squatting 
down.  He complained of stiffness and swelling.  The veteran 
indicated that his left knee gave away occasionally, but 
denied any "locking, fatigability, lack of endurance, heat, 
redness or weakness."  During the examination, the veteran 
had a 0-120 degree range of motion in his left knee, and 
there was no pain during this motion.  The physician noted 
that there were no signs of effusion, edema, deformity, skin 
or vascular changes.  He indicated that the veteran's gait 
was normal, he was negative for Lachman's, had negative 
anterior and posterior drawer, and was negative for 
McMurray's bilaterally.  The veteran indicated that he did 
experience medial joint line pain when the maneuvers were 
done on his left knee.  

Further, the physician stated that he "found no objective 
clinical evidence that function was additionally limited by 
pain, fatigue, weakness, incoordination, or lack of endurance 
with three repetitions[,] EXCEPT as noted on the examination 
above."  The physician pointed to pain as the greatest 
functional impact on the veteran's left knee.  Ultimately, 
the physician diagnosed the veteran as having minimal and 
mild degenerative arthritis of the left knee, and opined that 
the veteran did not need, as of the time of this examination, 
a total knee replacement.

Although the veteran is assigned a 10 percent rating for 
synovitis under Diagnostic Codes 5020 and 5003, the Board 
finds that it will not be pyramiding to assign a separate 10 
percent rating for minimal laxity of the medial collateral 
ligament of the left knee without arthritic changes because 
this rating is on the separate manifestation of disability of 
recurrent subluxation or lateral instability of the left 
knee.  Consequently, a separate 10 percent rating is assigned 
under Diagnostic Code 5257 for slight recurrent subluxation 
or lateral instability of the left knee.
  
Therefore, the crux of the veteran's claim is his request for 
an increased rating based on limitation of motion due to 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5020, 5260, 5261.  The veteran was noted to have 
a 0 to 120 degree range of motion in the April 2007 VA 
examination, which would warrant a noncompensable rating 
under Diagnostic Codes 5260 and 5261.  There is no evidence 
that the veteran's range of motion is worse than that 
contemplated by the under Diagnostic Codes 5260 and 5261.

As interpreted by the Court, 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  Although the veteran 
disability does not warrant a compensable rating under 
Diagnostic Codes 5260 and 5261, it does, however, warrant the 
10 percent rating currently awarded under Diagnostic Code 
5003 for painful left knee motion.  There is no evidence of 
record indicating that the veteran is entitled to a 
compensable rating under Diagnostic Codes 5260 and 5261.  
Therefore, the veteran's claim for an increased rating for 
his right knee disability is denied on a schedular basis.

The veteran does not assert that he is totally unemployable 
because of his service-connected left knee disability, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his left knee condition.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran having occupational impairment due to 
his left knee condition, the Board finds that the 
noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board will not refer this claim to 
the Director of Compensation and Pension for extraschedular 
review.


ORDER

A rating higher than 10 percent for degenerative joint 
disease of the left knee, formerly rated as synovitis, is 
denied.

A separate 10 percent rating for minimal laxity of the medial 
collateral ligament of the left knee without arthritic 
changes is granted, subject to the laws and regulations 
governing the award of monetary benefits



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


